Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/22/2021 has been entered.
 
Applicant’s amendment
	As requested, the after Applicant’s after final amendment filed 12/10/2021 has been received and entered.  Claims 1, 2, 10-12, 19 have been amended, claims 14-17 and 21 have been cancelled.
Claims 1-13, 18-20 are pending.

Election/Restriction
In prosecution Applicant’s election of species without traverse in the reply filed on 12/3/2018 was acknowledged, but upon reconsideration of the amendments to claims 10 and 12, it did not appear to be an undue burden to examine the additional species, and accordingly, the restriction requirement was withdrawn.
The amendments to the claims are consistent with the elected invention.
Claims 1-13 and 18-20 are currently under examination.

Priority
	This application filed 9/6/2016 is a CIP of 13/846111 filed 3/18/2013 (now US Patent 9636657), which is a Continuation of 13/057350 filed (now ABN), which is a National Stage filing of PCT/US2009/052730 filed 8/4/2009 which claims benefit to US provisional applications 61/188343 filed 8/8/2008, 61/137851 filed 8/4/2008, 61/194854 filed 10/1/2008 and 61/198690 filed 11/7/2008;  and as a CIP of 12/994260 filed 12/20/2010, which is a National Stage filing of PCT/US2009/45335 filed 5/27/2009 which claims benefit to US provisional applications 61/188343 filed 8/8/2008 and 61/128961 filed 5/27/2008; and is related by inventor and assignee and claim to similar provisional applications to 12/918445 filed 10/7/2010 (now ABN), which a National stage filing of PCT/US2009/34506 filed 2/19/2009 which claims benefit to US provisional applications 61/188343 filed 8/8/2008, 61/066268 filed 2/19/2008 and 61/194854 filed 10/1/2008.
For consideration of priority, it was noted that 61/137851 filed 8/4/2008 appears to provide support for PGD but does not appear to provide amplified DNA from a cell of an embryo, nor that they are combined in one step as claimed.
No comment has been made in Applicants response regarding the summary of the priority claim.

Information Disclosure Statement
The information disclosure statements (IDS) submitted 4/18/2022 and 2/2/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-13 and 18-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over the claims of copending Application No. 17/592492.  The instant claim provides broadly for amplification of DNA from an embryonic cell and analyzing the reads for the purpose of determining probability of the embryo being euploid.  In view of the specification the correlation provided within the steps requires quantifying the DNA for karyotyping/genotyping the embryo as represented by the embryonic cell source.  The claims of ‘492 also provide broadly the same steps and in the preamble provide generically for genotyping where the analysis is filtering.  The dependent claims provide more specifically that the analysis steps provide for copy number and that the source is an embryonic cell, making obvious the two claimed methods.  The relevant claims are provided below for comparison.
Claim 1 of the instant application:
1. (Currently Amended) A method for preparing a preparation of amplified DNA derived from a set of embryos useful for identifying an embryo with a highest probability for developing into a euploid individual, the method comprising: 
(a) obtaining at least one cell from each embryo in the set of embryos and isolating DNA from the at least one cell; 
(b) preparing a preparation of amplified DNA by amplifying the DNA obtained in (a) by whole genome amplification and[[/or]] targeted amplification; and 
(c) analyzing the preparation of amplified DNA obtained in (b) by high-throughput genotyping of single nucleotide polymorphism (SNP) loci by sequencing or genotyping microarray.

Relevant claims of ‘492:
1. A method of genotyping a segment of DNA, the method comprising: 
obtaining a signal derived from the DNA segment that is indicative of the nucleotide composition of the DNA segment; 
comparing the signal to one or more reference signals derived from different reference samples of DNA with matched filtering; and 
determining based on the matched filtering whether the nucleotide sequence of the DNA segment is substantially identical to a nucleotide sequence within one of the one or more reference samples.
Claim 9 provides that the source is an ‘embryonic cell’.
Claim 23 provides that the analysis results in the determination ‘a copy number of the DNA’ making obvious the determination of a euploid cell from an embryo source.

This is a provisional nonstatutory double patenting rejection.

Examiner note: As noted previously, the terminal disclaimer over U.S. Patent No. 9639657 was accepted (see paper entered 8/24/2019).  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9, 13 and 18-20 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention is withdrawn.
	The amendment to the claims to provide the steps related to each of the recited techniques for the determination of the probability has addressed the basis of the rejection.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-13 and 18-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim analysis
Claim 1 has been amended and still is directed to preparing amplified DNA from an embryo for analysis of ploidy state.  The claim provides three steps for obtaining DNA from an embryo, amplifying the DNA and analysis of the amplified DNA for SNPs, and does not recite a judicial exception as before.  The claim preamble sets forth that the preparation method is “useful for identifying an embryo with the highest probability’ for development and claim 2 provides specific analysis algorithms of the data.  Claim 2 has been amended to provide greater detail for identifying an embryo with a probability of developing into a euploid individual based on the analysis of the ploidy of a cell from the embryo (as set forth in the preamble of claim 1), with the specific steps specifically now encompassed for the claims to require obtaining a cell from an embryo and determining/describing the ploidy state of the cell for a collection of embryos.  In review of the art of record and the specification, the recited expert techniques are not terms of art nor defined in the present specification.  As provided by the steps of analysis and guidance of the specification, each of the techniques are data analysis steps for analyzing the SNPs present in the data obtained (see for example [00190] which teaches “This algorithm, termed the "Presence of Homologs" (POH) technique, makes use of phased parent genetic information”), and results in the ‘statistical probability’ of a ploidy state represented in the sequence data.  At [0021] of the specification, the invention is described as “In an embodiment of the present disclosure, the method makes use of knowledge of the genetic data of the target embryo, the genetic data from mother and the father such as diploid tissue samples, and possibly genetic data from one or more of the following: sperm from the father, haploid samples from the mother or blastomeres from that same or other embryos derived from the mother's and father's gametes, together with the knowledge of the mechanism of meiosis and the imperfect measurement of the target embryonic DNA, in order to reconstruct, in silico, the embryonic DNA at the location of  7key loci with a high degree of confidence. In one aspect of the present disclosure, genetic data derived from other related individuals, such as other embryos, brothers and sisters, grandparents or other relatives can also be used to increase the fidelity of the reconstructed embryonic DNA. In one embodiment of the present disclosure, these genetic data may be used to determine the ploidy state at one or more chromosomes on the individual.”  Though the claims do not recite nor require a computer, it is noted that the specification provides that the steps of analysis can be performed on a computer to implement method where statistical analysis is performed with algorithms to determine the ploidy of at least one chromosome and interpreting the ploidy of the chromosome as representative of the state and potential of a cell developing to a euploid state/individual. 
For step 1 of the 101 analysis, the claims are found to be directed to a statutory category of a method requiring steps of analyzing at least one chromosome of a cell through PCR and sequencing steps, and analysis of the data which can be stored and implemented on a computer.
For step 2A of the 101 analysis, the judicial exception of the claims are the steps of accessing sequence data from the cell for the indication of the ploidy of a chromosome present in the cell.   The step of analyzing sequence data by ‘expert techniques’ to arrive at the determination of the copy number of a chromosome that was present in the cell are instructional steps and as acknowledged by the specification and claims algorithms for the measurement of SNP loci in the sample.  The claim requires aligning and analyzing the read data by statistical analysis to determine the state of the cell based on the sequence information received.  The judicial exception is a set of instructions for analysis of sequence data appears to fall into the category of both Mental Processes, that is concepts performed in the human mind (including an observation, evaluation, judgment, opinion) and Mathematical Concepts, that is the use of statistics as mathematical calculations for the characterization of the chromosome copy number in the cell from the data.
Recent guidance from the office requires that the judicial exception be evaluated under a second prong to determine whether the judicial exception is practically applied.  In the instant case, the claims have an additional element of isolating a cell and obtaining sequence information from the cell, however this appears to be effectively separate from the analysis steps; that is the data could be provided simply as a data set in order to implement the analysis.  Given the claim appears to conventional means of obtaining data for further analysis, the judicial exception does not appear to be integrated.  Further, this judicial exception requires steps recited at high level of generality and result in only a probability determination based on the sequence information.  Moreover, the data derived from the reads would be consistent with the probability of development of the embryo (i.e. a euploid cell is more likely to become a euploid individual that one that was polyploidy), and is not found to be a practical application of the judicial exception as broadly set forth.  
For step 2B of the 101 analysis, each of the independent claims recites additional elements and are found to be the steps of obtaining sequence data.  As such, the claims provide for any additional element to consider under step 2B, however the analysis of embryos by single cell analysis was known and conventional as generally provided by the specification (see [00327]-[00329]) and as evidenced by Wang et al 2006)(of record in IDS 6/9/2020), Peng et al. (2007) and Marcy et al (2007) and Treff et al. (2007) who provide for method steps for the amplification and sequencing from a single cell, and provide analysis of multiple SNP loci that may be present.  With respect to the specific steps performed, Renwick et al. teach using preimplantation genetic haplotyping. More specifically, MDA amplified DNA from 49 single human blastomeres were genotyped using a total of 57 polymorphic markers for chromosomes 1, 7, 13, 18, 21, X and Y and show 72% of alleles amplified providing results at 90% of the loci tested.  The combination of MDA with PCR analysis by multiplex for embryo testing as provided in Renwick et al. provides for the amendment to the claims for using both WGA and targeted PCR.
As indicated in the summary of the judicial exception above and in view of the teachings of the specification, the steps are drawn to analysis of sequence data.  While the instruction are stored on a medium and could be implemented on a computer, together the steps do not appear to result in significantly more than a means to compare sequences.  The judicial exception of the method as claimed can be performed by hand and in light of the previous claims to a computer medium and in light of the teaching of the specification on a computer.  In review of the instant specification the methods do not appear to require a special type of processor and can be performed on a general purpose computer.  
Based upon an analysis with respect to the claim as a whole, claims 1-13 and 18-21 do not recite something significantly different than a judicial exception.   Claims 1-13 and 18-21 are directed towards a method of receiving sequence data and comparing the data to identify ploidy state of the cell from the embryo.  Dependent claims set forth additional steps which are more specifically define the considerations and steps of calculating, and comparing, and do not add additional elements which result in significantly more to the claimed method for the analysis.
Response to Applicants’ arguments
Applicants provide a summary of the claim 1 noting that the claims recite tangible steps of measured SNP loci and is obtained from PCR and NGS with an array, and are not directed to any judicial exception.  Applicants argue that since claim 1 is patent eligible, claim 2 which depends on claim should also be found patent eligible citing Illumina v Ariosa.  Applicants argue that step 2 of the Alice test is unnecessary.   Applicants’ arguments have been fully considered, but not found persuasive
Claim 1 has been found patent eligible, however analysis of the claims requires analysis of all the limitations set forth, and the analysis of claim 2 has identified a judicial exception requiring analysis of all the limitations of the claims (both claim 1 and 2).  The additional elements of the claims have been acknowledged and analyzed.  The only steps of the claim that appears to be an additional elements are the steps of obtaining one cell from an embryo, amplifying and genotyping by array technology.  As discussed above, the steps of PCR and sequencing from a single cell are found to be known in the prior art, and used to resolve loci present in the cell being analyzed.  In view of the art and consistent guidance of the specification, the only means of practicing the rest of the analysis is to sequence part or the whole of the genome for the subsequent steps of ‘measuring’ and other analysis steps of creating a ploidy state hypothesis and using expert techniques which are algorithms.  Analyzing the data from the embryo, or from related individuals is the basis of the judicial exception, and do not appear to be integrated or a practically applied once analyzed as argued. It may be that some breadth of the instant claims provides for a ploidy state that is different or unique from other methods, such as FISH, however the evidence of record does not suggest that this is an improvement.  For either method, FISH or that instantly claimed, providing a ploidy state would be an interpretation that provides information about the euploid state of the embryo for any given chromosome analyzed.  Modeling observed read data or directly observing changes in fluorescence (as in FISH) provides the same result regarding ploidy of the cell tested, and based on the evidence of record does not appear to provide for significantly more as argued by Applicants.  
Therefore, for the reasons above and of record, the rejection is maintained.

As noted previously, one way to overcome a rejection for non-patent-eligible subject matter is to persuasively argue that the claimed subject matter is not directed to a judicial exception. Another way for the applicants to overcome the rejection is to persuasively argue that the claims contain elements in addition to the judicial exception that either individually or as an ordered combination are not well understood, routine, or conventional. Another way for the applicants to overcome the rejection is to persuasively argue that the claims as a whole result in an improvement to a technology. Persuasive evidence for an improvement to a technology could be a comparison of results of the claimed subject matter with results of the prior art, or arguments based on scientific reasoning that the claimed subject matter inherently results an improvement over the prior art. The applicants should show why the claims require the improvement in all embodiments. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claim 1 rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Treff et al. (2007) is withdrawn.
The amendment to claim 1 to require WGA and targeted amplification has differentiated it from the teachings of Treff et al.

Claim 1 rejected under pre-AIA  35 U.S.C. 102b as being anticipated by Renwick et al. (2006).
Claim 1 has been amended to require tree steps of obtaining at least one cell from an embryo (and would include analyzing the whole embryo and any species including animals and plants), preparing amplified DNA of the whole genome and targeted amplification of part of the genome, and analyzing the amplified DNA by sequencing or microarray.
Renwick et al. teach using preimplantation genetic haplotyping More specifically, MDA amplified DNA from 49 single human blastomeres were genotyped using a total of 57 polymorphic markers for chromosomes 1, 7, 13, 18, 21, X and Y; 72% of alleles amplified providing results at 90% of the loci tested.  In examples Duchenne muscular dystrophy and cystic fibrosis for biopsied embryos was determined.  The combination of MDA with PCR analysis by multiplex for embryo testing as provided in Renwick et al. provides for the amendment to the claims for using both WGA and targeted PCR.

Conclusion
No claim is allowed.
As indicated above and previously, the art of record demonstrates that methods to determine ploidy of an embryo were known and practiced, however the art of record fails to provide the ‘expert techniques’ or the multiple steps set forth in dependent claims required of the instant claims in the analysis of the read data of a cell from an embryo.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph T Woitach whose telephone number is (571)272-0739.  The examiner can normally be reached on Mon-Fri; 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz R Skowronek can be reached on 571 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

                                                                                                                                                                                          /Joseph Woitach/Primary Examiner, Art Unit 1631